Exhibit 99.1 InvestorContact: Laura Graves Polycom, Inc. laura.graves@polycom.com PressContact: Cameron Craig Polycom, Inc. cameron.craig@polycom.com Polycom Announces Financial Results for Second Quarter 2016 SAN JOSE, Calif. – July21, 2016 – Polycom, Inc. (Nasdaq: PLCM) today reported second quarter 2016 revenues of $288 million. On a GAAP basis, Polycom reported a net loss of $10 million, or 7 cents per share for the second quarter 2016. On a non-GAAP basis, Polycom reported net income of $29 million and earnings of 21 cents per diluted share. Polycom’s quarterly reconciliation of GAAP to non-GAAP performance is provided in the tables at the end of this press release. “Polycom delivered solid operating performance despite a more challenging top line,” said Peter Leav, President and Chief Executive Officer. “Asia Pacific posted strong sequential growth, driven by higher revenues in China and Australia.” ($ in millions, except per share data) Q2 2016 Revenues $ GAAP gross profit margin % GAAP operating expenses $ GAAP operating margin )% GAAP EPS $ ) Non-GAAP gross profit margin % Non-GAAP operating expenses $ Non-GAAP operating margin % Non-GAAP EPS $ “Polycom continued to exhibit sound financial management,” said Laura Durr, Chief Financial Officer. “We continue to generate positive operating cash flow and ended the quarter with $722 million in cash and investments.” On a comparative basis, consolidated financial results were: ($ in millions, except per share data) Q2 2016 Q1 2016 Q2 2015 Quarter-Over-Quarter Change Year-Over-Year Change Revenues $ $ $ (1 )% (9 )% GAAP net (loss) income $ ) $ $ )% )% GAAP EPS $ ) $ $ )% )% Non-GAAP net income $ $ $ 14 % (2 )% Non-GAAP EPS $ $ $ 11 % (5 )% The Americas declined both sequentially and year-over-year.Sequential and year-over-year results for EMEA were primarily impacted by foreign exchange. Asia Pacific grew sequentially as a result of growth in China and Australia, but was down on a year-over-year basis.
